El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
El demandado en ¿1 presente caso fué declarado culpable el día 16 de enero de 1907, en la Corte de Distrito de Ma-yagüez, previa acusación por el fiscal y veredicto del jurado, del delito de atentado contra la vida, y fué condenado por la corte en debido tiempo á la pena de reclusión durante siete años en el presidio con trabajos forzados, y al pago de las cos-tas. Contra esta sentencia interpuso recurso de' apelación en debida forma para ante esta corte, pero no ha presentado ni pliegos de excepciones, ni relación de hechos; y no se ha presentado ningún alegato por escrito á su favor. El abogado defensor pronunció un argumento oral presentando ciertas objeciones á la forma del veredicto y de la sentencia, pero des-pués de una debida consideración quedan éstas desestimadas.
*391Habiendo examinado el récord cuidadosamente en este ca so, y no habiendo encontrado error en el mismo, la sentencia de la Corte de Distrito de Mayagüez debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras y Wolf.